DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 October 2018 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 17 October 2018.  These drawings are accepted.

Specification
The abstract of the disclosure is objected to because it is not “within the range of 50 to 150 words in length.”  Appropriate correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 13 of claim 1, it is indefinite as to which of the “grinding pads” set forth in line 11 of claim 1 is being referenced by “the grinding pad.”
b.	In line 15 (twice) of claim 1, it is indefinite as to which of the “convex portions” set forth in lines 13-14 of claim 1 is being referenced by each instance of “the convex portion.”
claim 1, it is indefinite as to which of the “grinding pads” set forth in line 11 of claim 1 is being referenced by “the grinding pad.”
d.	In line 3 of claim 2, it is indefinite as to which of the “grinding pads” set forth in line 11 of independent claim 1 is being referenced by “the grinding pad.”
e.	In line 4 of claim 2, it is indefinite as to which of the “convex portions” set forth in lines 13-14 of independent claim 1 is being referenced by “the convex portion.”
f.	In line 5 of claim 2, it is indefinite as to which of the “convex portions” set forth in lines 13-14 of independent claim 1 is being referenced by “the convex portion.”
g.	Claim 3 inherits the indefiniteness associated with independent claim 1 and stands rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haneda (US 2012/0225610).
Haneda (US 2012/0225610) teaches a method of producing an aluminum alloy substrate (W) for a magnetic recording medium (see paragraph [0004], for instance), the method comprising a step of subjecting both principal planes of a disk-shaped aluminum alloy substrate (W) having a center hole (as shown in FIGS. 1 and 3-6, for as per claim 1]; wherein in the grinding pad, a diameter of a circumscribed circle in a plane at the top portion of the convex portion is from 1.5 to 7 as per claim 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (US 2012/0225610) in view of Kitawaki et al. (WO 2016/068293) [Note English language equivalent: Kitawaki et al. (US 2017/0327930)].

Kitawaki et al. (WO 2016/068293) teach that an aluminum alloy substrate containing Si in a range of 3 to 30% by mass (see ABSTRACT NOVELTY, for instance, i.e., “aluminum alloy substrate comprises 0.5-24 %mass silicon” includes values within the claimed range) is a notoriously old and well known aluminum alloy substrate material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the aluminum alloy substrate of Haneda (US 2012/0225610) contain Si in a range of 3 to 30% by mass as taught/suggested by Kitawaki et al. (WO 2016/068293).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the aluminum alloy substrate of Haneda (US 2012/0225610) contain Si in a range of 3 to 30% by mass as taught/suggested by Kitawaki et al. (WO 2016/068293) since such is a notoriously old and well known aluminum alloy substrate material as shown by Kitawaki et al. (WO 2016/068293) and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Yukimatsu et al. (US 2013/0136952), which teach a method of producing an aluminum substrate for a magnetic recording medium (see paragraph [0004], for instance), the method comprising a step of subjecting both principal planes of a disk-shaped aluminum substrate (W) having a center hole to at least a grinding process, wherein in the step of subjecting to the grinding process, a grinding apparatus (see FIG. 10, for instance) is used which comprises an upper platen (72) and a lower platen (71) as a pair that are opposed to each other; a carrier plate (73) including one or more openings (74) and arranged on an opposing surface side of the lower platen; and grinding pads (see paragraph [0090], for instance) attached respectively to opposing surfaces of the upper platen and the lower platen, the grinding pad has diamond abrasive grains are included in the convex portion and fixed in the convex portion by a binder, an average particle diameter of the diamond abrasive grains is from 2 to 15 µm (see paragraph [0124], for instance, i.e., “9 µm”), a content of diamond abrasive grains is from 5 to 50% by volume (see paragraph [0124], for .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688